DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed June 16, 2021.
Claims 1, 3-4, 8, 10-11, 15, and 17-18 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments filed June 16, 2021 have been fully considered but they are not persuasive. 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
As described in the present application, existing software for product costing involves "a lot of entries and decisions" that "are done manually." In making these entries, "users may make typos while entering data, overlook important details, or make wrong entries due to the lack of information. This leads often to errors which may be uncovered too late or not at all because of the large data volumes ...." "Using the systems and methods described herein, the user entries are validated mostly automatically, reducing the opportunities for error." Specification [0021] 
Thus, there exists a field of technology of computer systems for product costing and the claims are directed to an improvement to the functioning of those computer systems. Since claims 1, 8, and 15 are directed to improving the functioning of computer systems, claims 1, 8, and 15 are directed to a practical application that is significantly more than the alleged abstract idea of "observing pricing information and evaluating the differences in prices." Accordingly, withdrawal of the § 101 rejection of claims 1-20 is respectfully requested.
Examiner respectfully disagrees. The instant claims recital of a client device, a network, a database, a hardware processor, a user interface, a memory, and a non-transitory computer readable medium is merely the use of a computer as a tool for automating the identified abstract idea. Improving the performance of the abstract idea by using a computer as a tool does not materially alter the patent eligibility of the claimed subject matter. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).
Additionally, the claimed computer components have not been improved by the automation of the manual process. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential), has been found by the courts not to be sufficient to show an improvement in a computer-functionality.

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
For example, dependent claims 3, 10, and 17 each recite "wherein the causing of the presentation of the user interface is based on the severity of the anomaly," which is not disclosed by Kumar. The Office Action alleges that this element is disclosed by paragraph [0165] of Kumar. The cited paragraph describes details related to "screen depiction 1400" in FIG. 14 of Kumar. (Kumar [0162]-[0176]). Specifically, paragraph [0165] discusses calculating a consolidated savings opportunity "by aggregating total spend savings opportunities on a per component basis by cherry picking the 'best' savings opportunity available from across all savings opportunity dimensions such as benchmark, multi-source, part match, average commodity savings, competitiveness and raw materials." Applicant understands the Office Action to be alleging that the consolidated savings opportunity is presented in screen 1400 and that the consolidated savings opportunity itself is based on a severity of an anomaly. However, dependent claims 3, 10, and 17 do not recite "wherein the contents of the user interface is based on the severity of the anomaly." Instead, the causing of the presentation of the user interface itself is based on the severity of the anomaly. As discussed in the present application, messages about anomalies may be filtered according to severity. "For example, when lower thresholds have been set, the users will receive more validation messages. With higher thresholds, the users will receive only the most significant ones."9 Thus, the determination of whether to present the "user interface" itself, not merely its contents, is "based on the severity of the anomaly." Since this feature is not disclosed by Kumar, withdrawal of the § 102 rejection of dependent claims 3, 10, and 17 is respectfully requested on this additional ground.
Examiner respectfully disagrees. The claims use the phrase “based on” and that the broadest reasonable interpretation of causing presentation of a user interface containing information of the severity of the anomaly is based on the severity of the anomaly. Examiner further notes that the claims only say “based on the severity of the anomaly” which means the claims do not require causing See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
Dependent claims 4, 11, and 18 depend from dependent claims 3, 10, and 17, respectively, and further recite: receiving, via a second user interface, a minimum severity; and wherein the causing of the presentation of the user interface is further based on the minimum severity.
The Office Action alleges that these elements are disclosed by paragraph [0174] of Kumar.10 The cited paragraph discusses a component of the screen 1400, "best in class 1408.3." The referenced component merely displays data and does not allow the system to receive "a minimum severity," as claimed. Furthermore, the causing of the presentation of the user interface itself (as opposed to merely the contents) is not "based on the minimum severity" in Kumar, as claimed. Accordingly, withdrawal of the § 102 rejection of dependent claims 4, 11, and 18 is respectfully requested on this additional ground.
Examiner respectfully disagrees. As discussed above, presenting an interface that includes severity information is “based on” the severity of the anomaly. In other words, the features upon which applicant relies (i.e., causing presentation “in response to” some unclaimed occurrence loosely related See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding the previous rejection under 35 U.S.C. 102/103, Applicant’s remaining arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-7 recite a series of steps and therefore recite a process.
Claims 8-14 recite a combination of devices and therefore recite a machine.
Claims 15-20 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 8, and 15, as a whole, are directed to the abstract idea of receiving product data, determining a valid price range, and displaying a difference between a price for a product and a typical price of the product components, which is a mathematical concept and a mental process. The claims recite a mathematical concept because the identified idea is performing mathematical calculations by 
With regards to Claims 3-6, 10-13, and 17-20, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: determining a severity of an anomaly, presenting the severity of an anomaly, receiving a minimum severity, presenting the minimum severity, a first cost impact, a second cost impact, determining a percentage of product cost, and presenting the percentage of product cost.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 8, and 15 recite the additional elements: a client device, a network, a database, a hardware processor, a user interface, a memory, and a non-transitory computer readable medium which are used to perform the receiving, accessing, determining, and presenting steps. These client device, network, database, hardware processor, user interface, memory, and non-transitory computer readable medium limitations are no more than mere instructions to apply the exception using a generic computer component. The accessing price data and accessing component data steps are recited at a high level of generality (i.e., as a general means of gathering price and component data for use in the 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of analyzing the price of a product by its components in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing price negotiation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a client device, a network, a database, a hardware processor, a user interface, a memory, and a non-transitory computer readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), accessing information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), and navigating an interface (See MPEP 2106.05(d)(II) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a client device (Specification [0024], [0025], [0101]), a network (Specification [0026]), a database (Specification [0025], [0104]), a hardware processor (Specification [0102]), a user interface (Specification [0029]), a memory (Specification [0104]), and a non-transitory computer readable medium (Specification [0101]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a client device, a network, a database, a hardware processor, a user interface, a memory, and a non-transitory computer readable medium. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by accessing price data and accessing component data. See MPEP 2106.05(g). The claims limit the field of use by reciting components of a product. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when 
Remaining Claims:
With regards to Claims 2, 5-7, 9, 12-14, and 16, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. P.G. Pub. 2019/0019148 A1), hereinafter Kumar, in view of Fillipi (U.S. P.G. Pub. 2013/0191241 A1), hereinafter Fillipi.

Claim 1. 
Kumar discloses a method comprising: 
receiving, from a client device and via a network, data identifying a first set of items for a product, the first set of items comprising a first item of a first item type and a second item of a second item type, the second item comprising a second set of component items (Kumar [0028] OEM may operate to define supply chain parameters; [0031] Bill of materials describes the input component and output item; [0035] customer part number (CPN); [0036] manufacturer part number (MPN)); 
accessing, from a database, first data for the first item, the first data comprising a first price (Kumar [0024] resource price; [0044] RFQ is the means by which the OEM kicks off communications with the supplier or CM in order to come to an agreement with the supplier to 
accessing, from the database, a plurality of prices for a first plurality of items of the first item type (Kumar [0077], [0126] component cost histories); 
determining, by one or more hardware processors and based on a standard deviation of the plurality of prices for the first plurality of items of the first item type, a valid price range for the first item (Kumar [0095], [0105] internal benchmarks use standard deviation; [0116], [0119] detect faulty or erroneous price data using the standard deviation; [0124] forecast component cost distribution using standard deviation for historical cost data); 
accessing, from the database, data identifying a set of component items for each item of a second plurality of items of the second item type (Kumar [0028] OEM may operate to define supply chain parameters; [0031] Bill of materials describes the input component and output item); 
determining, by the one or more hardware processors and based on the data, a typical set of component items for items of the second item type (Kumar [0077], [0126] component cost histories; [0162] spend and savings data for components; [0168] part match is determined from the total opportunities for which the community is paying lower prices; [0172] benchmark opportunities depict standard parts sourced by the entire community; [0068] predict component unit cost from overall sub-commodity/commodity price trends; [0158]-[0159] classify sub-commodity or commodities into relevant hierarchies or groups to increase price prediction accuracy); 
Regarding the following limitation:
determining, by the one or more hardware processors, a difference measure between the typical set of component items and the second set of component items, the difference 
Kumar discloses determining, by the one or more hardware processors, a difference measure between the typical set of component items and the second set of component items (Kumar [0077], [0126] component cost histories; [0162] spend and savings data for components; [0168] part match is determined from the total opportunities for which the community is paying lower prices; [0170] competitiveness is the potential spend savings at the sub commodity level relative to the community). However, Kumar does not teach wherein the difference measure comprises an identification of a component item included in the second set of component items and not included in the typical set of component items, but Fillipi does (Fillipi [0045] provide a notification and/or explanation as to why items in the second set may be absent from the first set of items; [0044] recommend items with a second set of items; [0040]-[0043] determine if a selected item belongs to a first set of items).
One of ordinary skill in the art would have been motivated to include the notification and/or explanation as to why items in the second set may be absent from the first set as taught by Fillipi in the cost analysis of Kumar in order to identify whether or not price disparities are a result of discounts rates for bundled component items. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the notification and/or explanation as to why items are absent from a set as taught by Fillipi in the system of Kumar, since the claimed invention is merely a combination of old elements in the art of analyzing complex purchasing decisions, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Kumar’s system with the improved 
Kumar, as modified by Fillipi, discloses:
causing the client device to present a user interface comprising the first price and the difference measure (Kumar Fig. 14, [0162] spend and savings data for components; [0163] spend associated with primary manufactures; [0164] total savings opportunities based on benchmarks; [0165] consolidated savings calculates total spend savings opportunities on a per component basis; [0168] part match is determined from the total opportunities for which the community is paying lower prices; [0169] average commodity savings; [0170] competitiveness provides a measure of how competitive the customer is relative to the community in terms of potential spend savings; [0175] opportunities and alerts may be utilized as levers during the process of negotiation with suppliers/manufacturers).

Claim 2. 
Kumar in view of Fillipi teaches all of the elements of claim 1, as shown above. Additionally, Kumar discloses: 
wherein the user interface further comprises the standard deviation of the plurality of prices (Kumar [0095], [0105] internal benchmarks use standard deviation; [0116], [0119] detect faulty or erroneous price data using the standard deviation; [0124] forecast component cost distribution using standard deviation for historical cost data).

Claim 3. 
Kumar in view of Fillipi teaches all of the elements of claim 1, as shown above. Additionally, Kumar discloses:
determining a severity of an anomaly based on the first price and the valid price range (Kumar [0165] consolidated savings opportunity may cherry pick the “best” savings opportunity across all savings opportunity dimensions); 
wherein the causing of the client device to present the user interface is based on the severity of the anomaly (Kumar Fig. 14, [0165] consolidated savings opportunity may cherry pick the “best” savings opportunity across all savings opportunity dimensions).

Claim 4. 
Kumar in view of Fillipi teaches all of the elements of claim 3, as shown above. Additionally, Kumar discloses: 
receiving, via a second user interface, a minimum severity (Kumar [0174] Best in class indicates that for those parts, the user is best-in-class in terms of savings opportunities); 
wherein the causing of the client device to present the user interface is further based on the minimum severity (Kumar Fig. 14 Item 1408.3, [0174] Best in class indicates that for those parts, the user is best-in-class in terms of savings opportunities).

Claim 5. 
Kumar in view of Fillipi teaches all of the elements of claim 1, as shown above. Additionally, Kumar discloses:
the user interface comprises a first cost impact for the first item (Kumar [0164] total savings opportunities available to the user shoes individual portions including consolidated, benchmark, multi-source, CM/ODM lowest, part match, commodity savings, competitiveness and raw material); 
the user interface comprises a second cost impact for the second item (Kumar [0164] total savings opportunities available to the user shoes individual portions including consolidated, benchmark, multi-source, CM/ODM lowest, part match, commodity savings, competitiveness and raw material); and 
the first cost impact and the second cost impact are sorted in the user interface (Kumar Fig. 14 Item 1406 showing total opportunities in a separate section of the dashboard).

Claim 7. 
Kumar in view of Fillipi teaches all of the elements of claim 1, as shown above. Additionally, Kumar discloses:
wherein the valid price range is further based on a trend of the plurality of prices for the first plurality of items of the first item type (Kumar Fig. 11 Items 1120, 1130, [0068], [0126], [0158] predict unit prices from overall price trends; [0161] display raw material trends).

Claim 8. 
Kumar in view of Fillipi teaches all of the elements of claim 8 as shown above in claim 1. Additionally, Kumar discloses a memory that stores instructions (Kumar [0052]); and one or more processors (Kumar [0051]). 

Claim 9. 
Kumar in view of Fillipi teaches all of the elements of claim 9 as shown above in claim 2.

Claim 10. 
Kumar in view of Fillipi teaches all of the elements of claim 10 as shown above in claim 3.

Claim 11. 
Kumar in view of Fillipi teaches all of the elements of claim 11 as shown above in claim 4.

Claim 12. 
Kumar in view of Fillipi teaches all of the elements of claim 12 as shown above in claim 5.

Claim 14. 
Kumar in view of Fillipi teaches all of the elements of claim 14 as shown above in claim 7.

Claim 15. 
Kumar in view of Fillipi teaches all of the elements of claim 15 as shown above in claim 8.

Claim 16. 
Kumar in view of Fillipi teaches all of the elements of claim 16 as shown above in claim 2.

Claim 17. 
Kumar in view of Fillipi teaches all of the elements of claim 17 as shown above in claim 3.

Claim 18. 
Kumar in view of Fillipi teaches all of the elements of claim 18 as shown above in claim 4.

Claim 19. 
Kumar in view of Fillipi teaches all of the elements of claim 19 as shown above in claim 5.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Fillipi further in view of Topolovac et al. (U.S. 7,558,793 B1), hereinafter Topolovac.

Claim 6. 
Kumar in view of Fillipi teaches all of the elements of claim 1, as shown above. Additionally, Kumar discloses wherein: 
the product is of a product type (Kumar [0031] bill of materials for a product; [0032] OEM is the owner of the label of the shipped product); 
the product has a total price (Kumar [0044] RFQ has quantities of MPNs at specific unit prices); 
and the method further comprises: 
Kumar discloses a bar chart showing the spend and savings for various commodity classes relative to the previous year (Kumar Fig. 14 Item 1402, [0162]), however Kumar does not disclose the following limitations, but Topolovac does:
determining, based on a plurality of products of the product type, a typical percentage of product cost for an item of the first item type (Topolovac (Col. 20 Line 60 – Col. 21 Line 36) percentage of total cost represented by the estimated, quoted, and known cost subtotals is used to calculate the accurate of estimated total costs for a selected bill of materials); 
determining, based on the first price and the total price, a percentage of product cost for the first item (Topolovac (Col. 20 Line 60 – Col. 21 Line 36) percentage of total cost represented by the estimated, quoted, and known cost subtotals is used to calculate the accurate of estimated total costs for a selected bill of materials); and 
based on the percentage of product cost for the first item and the typical percentage of product cost, the user interface comprises the percentage of product cost for the first item (Topolovac (Col. 20 Line 60 – Col. 21 Line 36) percentage of total cost represented by the estimated, quoted, and known cost subtotals is used to calculate the accurate of estimated total costs for a selected bill of materials).
One of ordinary skill in the art would have recognized that applying the known technique of calculating the relative percentage of total cost of different component prices of Topolovac to Kumar would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Topolovac to the teaching of Kumar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such percentages of total cost for components from a bill of materials. Further, applying the percentage totals to Kumar, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient analysis of component prices of a bill of materials by identifying which prices are the least accurate.

Claim 13. 
Kumar in view of Fillipi and Topolovac teaches all of the elements of claim 13 as shown above in claim 6.

Claim 20. 
Kumar in view of Fillipi and Topolovac teaches all of the elements of claim 20 as shown above in claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628